DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/409,513, application filed on 05/10/2019.  Claims 1-17 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 05/10/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segnit (US PG Pub No. 2019/0348848).

6.          With respect to claim 1, Segnit teaches:
a magnetic charging device for charging the batteries of an electric motorized device (see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72), 
the magnetic charging device comprises: 
a charger unit (see wall charger 10 of Fig 1B, para 72); 
a plug unit (see pins of plug element that may be magnetized for connection to receptacle 24, para 86); and 
a polarized connection between the charger unit and the plug unit (see magnetic material, see positive, neutral, and ground polarity connections, para 86); 
wherein said charger unit connects to an electrical power source comprised by an electrical outlet and charges the batteries of the device by converting alternating current (AC) to direct current (DC) (see AC/DC controller, AC/DC power adapter, para 57, 62).

7.          With respect to claim 2, Segnit teaches:
a magnetic connection between the charger unit and the plug unit (see pins of plug element that may be magnetized for connection to receptacle 24, para 86, see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72).

8.          With respect to claim 3, Segnit teaches:
wherein said charger unit comprises a plug receptacle, said plug unit comprises a polarized plug and a cord, wherein said polarized plug is inserted into said plug receptacle during charging (see connection cables for plug receptacle, para 68-72).

9.          With respect to claim 4, Segnit teaches:
wherein said polarized plug comprises a magnetized material and said plug receptacle comprises a magnetic material (see magnetic material, see positive, neutral, and ground polarity connections, para 86; see pins of plug element that may be magnetized for connection to receptacle 24, para 86, see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72).

10.          With respect to claim 5, Segnit teaches:
wherein an attraction between the magnetized material of said polarized plug and the magnetic material of said plug receptacle creates the magnetic connection between the polarized plug and the plug receptacle to hold the polarized plug in an engagement with said the plug receptacle (see magnetic material, see positive, neutral, and ground polarity connections, para 86; see pins of plug element that may be magnetized for connection to receptacle 24, para 86, see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72).

11.          With respect to claim 6, Segnit teaches:
wherein said polarized connection is between the plug unit and the charger unit, 
wherein the polarized connection allows the polarized plug to fit with the plug receptacle in only one orientation to deter a reverse polarity connection being made when connecting the plug unit to the charger unit (see magnetic material, see positive, neutral, and ground polarity connections, para 86; see pins of plug element that may be magnetized for connection to receptacle 24, para 86, see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72).

12.          With respect to claim 7, Segnit teaches:
 the magnetic charging device comprises: a charger unit (see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72; see wall charger 10 of Fig 1B, para 72); 
and a plug unit (see pins of plug element that may be magnetized for connection to receptacle 24, para 86); 
wherein said charger unit connects to an electrical power source (wall-mounted charger and power supply, para 69); 
wherein said plug unit releasably connects to said charger unit during charging (see removably but securely connected via magnets, para 72); 
said charger unit comprises a microprocessor controller (see AC/DC controller, AC/DC power adapter, para 57, 62; see microcontrollers, power controllers, para 57); 
wherein said microprocessor controller controls the flow of electricity from the charger unit to the plug unit (see microcontrollers, power controllers for switching power, para 57).

13.          With respect to claim 8, Segnit teaches:
wherein, when said plug unit is fully engaged with said charger unit, the microprocessor controller allows the flow of electricity from the charger unit to the plug unit to charge the batteries (see charging of batteries, controlling flow of power to batteries and other power devices via controller, para 57-65); and when said plug unit is not fully engaged with the charger unit, the flow of electricity from the power source to the charger unit is blocked, thereby preventing the flow of electricity to the plug unit (see removably but securely connected via magnets, para 72).

14.          With respect to claim 9, Segnit teaches:
wherein said microprocessor controller comprises a charger circuit and said plug unit comprises a plug circuit (see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72; see wall charger 10 of Fig 1B, para 72; see pins of plug element that may be magnetized for connection to receptacle 24, para 86).

15.          With respect to claim 11, Segnit teaches:
wherein said charger unit comprises a plug receptacle, and said plug unit comprises a polarized plug (see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72; see wall charger 10 of Fig 1B, para 72; see pins of plug element that may be magnetized for connection to receptacle 24, para 86); 
wherein said polarized plug is connected to said plug receptacle during charging (see magnetized connections to a wall charging device, para 54; see electronic connections may be magnetized for connection to the receptacle, para 54; see magnetized for secure connection, para 72; see wall charger 10 of Fig 1B, para 72; see pins of plug element that may be magnetized for connection to receptacle 24, para 86).

Allowable Subject Matter
16.	Claims 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	With respect to claim 10, the prior art of record fails to teach:
wherein, when said plug unit is fully engaged with said charger unit, a feedback loop is created between the charger circuit and the plug circuit; wherein said feedback loop produces a value of a measurable characteristic of electrical flow between the plug unit and the charger unit, and said value is sent to the microprocessor controller; wherein said microprocessor controller recognizes and confirms the value of the measurable characteristic of electrical flow to be of a required value and allows the flow of electricity from the power source through the magnetic charging device to charge the batteries.

18.	With respect to claim 12, and claim 13 which depends therefrom, the prior art of record fails to teach:
wherein said plug receptacle comprises positive and negative electrical charger contacts and first and second feedback loop charger contacts; said plug comprises positive and negative electrical plug contacts and first and second feedback loop plug contacts; wherein during charging, the positive and negative electrical plug contacts of the polarized plug are fully engaged with the respective positive and negative electrical charger contacts of the plug receptacle, and the first and second feedback loop plug contacts of the plug are fully engaged with the respective first and second feedback loop charger contacts of the plug receptacle.

19.	With respect to claim 14, the prior art of record fails to teach:
wherein when said plug unit is fully engaged with said charger unit, a feedback loop is created between the charger circuit and the plug circuit; wherein said feedback loop produces a value of a measurable characteristic of electrical resistance between the plug unit and the charger unit, and said value is sent to the microprocessor controller; wherein said microprocessor controller recognizes and confirms the value of the measurable characteristic of electrical resistance to be of a required value and allows the flow of electricity from the power source through the magnetic charging device to the batteries.

20.	Claim 15, and claims 16-17 which depend therefrom, are allowed over the prior art of record.
21.	With respect to claim 15, the prior art of record fails to teach the limitations recited in claim 15, including the following particular combination of limitations as recited in claim 15, as follows:
wherein the microprocessor controller recognizes the fully engaged contact between the plug unit and the charger unit; wherein, when the plug unit is fully engaged with the charger unit, the polarized plug is engaged with said plug receptacle, the first and second feedback loop plug contacts are fully engaged with the respective first and second feedback loop charger contacts, and said positive and negative electrical plug contacts are respectively fully engaged with said positive and negative electrical charger contacts; and a feedback loop is created between said plug circuit on the plug unit and the charger circuit on the microprocessor controller;
 wherein the feedback loop produces a value of a measurable characteristic that is monitored by the microprocessor controller; 
wherein, when said microprocessor controller recognizes and confirms the value of the measurable characteristic from the feedback loop to be of a required value, said microprocessor controller allows electricity flow from the power source to the electrical charger contacts of the plug receptacle and to the plug unit to charge the batteries; 
wherein, when the value of the measurable characteristic from the feedback loop does not meet the required value, the microprocessor controller blocks the flow of electricity from the power source to the electrical charger contacts of the plug receptacle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851